Citation Nr: 0927698	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for status post 
arthroscopic repair, right rotator cuff, right shoulder. 


Appellant represented by:      Veterans of Foreign Wars of 
the United States


INTRODUCTION

The Veteran had active military service from March 1989 to 
March 1993, and from November 2007 to September 2008.



This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2006 rating decision in which the RO denied 
the benefit sought on appeal.  In January, 2007, the Veteran 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in August 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 2007.  

In January 2009, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim.

REMAND

The Board's review of the record reveals an outstanding Board 
hearing request.  

The Veteran in this appeal previously was scheduled for a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing) in March 2009.  Prior to the hearing, the Veteran 
requested rescheduling of the hearing, and a Board video 
conference hearing was thereafter scheduled for a date in 
June 2009.  However, prior to the date of the hearing, the 
Veteran's representative notified the RO that the Veteran 
declined the video conference, and indicated that the Veteran 
wished to wait for a Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because the RO schedules Travel 
Board hearings, a remand and of this matter for clarification 
of the Veteran's hearing request is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO schedule the Veteran for a Travel 
Board hearing at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of  the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  If the Veteran no longer desires 
a Board hearing, a signed writing to that 
effect should be placed in the claims 
file.  

After the hearing (or, the Veteran's 
withdrawal of his Board hearing request), 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


